Citation Nr: 0824018	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-30 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than August 29, 
2003, for service-connected bilateral hearing loss, to 
include whether there was clear and unmistakable error in a 
February 1946 rating decision.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  Service in the Pacific Theatre during World War II is 
evidenced of record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  In a February2004 rating decision, the RO granted service 
connection for bilateral hearing loss, effective August 29, 
2003.

2.  The veteran did not disagree with the effective date 
assigned in the February 2004 rating decision within one year 
of receiving notice.

3.  The veteran has not alleged an error of fact or law in a 
February 1946 RO rating decision that compels the conclusion, 
to which reasonable minds could not differ, that the results 
would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 29, 
2003, 1996, for the grant of service connection for bilateral 
hearing have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3, 151, 3.400 (2007); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

2.  Clear and unmistakable error has not been shown in the 
February 1946 rating decision.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the allegation of CUE, the Board notes that the 
VCAA is not applicable to claims of CUE, because such claims 
are not conventional appeals, but rather are requests for 
revision of previous decisions. See Parker v. Principi, 15 
Vet. App. 407, 412 (2002) (regarding clear and unmistakable 
error claim as to a prior final RO decision); Juarez v. 
Principi, 16 Vet. App. 518, 521 (2002) (citing Parker as 
"holding VCAA inapplicable to claim that RO decision 
contained CUE").

The Board further notes that the issue of an earlier 
effective date under the general regulatory provisions does 
not otherwise involve a factual matter in dispute; resolution 
of this part of the claim is governed by interpretation of 
the pertinent statute and case law. The statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence. See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).

Therefore, the VCAA also does not apply to this portion of 
the veteran's claim. Id.




Factual background

The RO granted the veteran's August 29, 2003, informal claim 
for bilateral hearing loss in a February 2004 rating 
decision, and evaluated the disability as 50 percent 
disabling effective from the date VA received the veteran's 
claim.  In July 2005, the veteran submitted a "request" for 
an earlier effective date for his hearing loss, essentially 
contending that he was entitled to an effective date in 1993.  
The RO determined in August 2005 through a conversation with 
the veteran's representative that the veteran also desired to 
claim clear and unmistakable error (CUE) in a prior RO 
decision; however, the report of contact documenting that 
conversation does not indicate what decision was being 
challenged on the basis of CUE.

The RO denied the veteran's claim for CUE in the August 2005 
rating decision.  The RO apparently construed the challenge 
of CUE as being against the February 2004 rating decision 
wherein the effective date of August 29, 2003, was assigned.  
However, in the subsequent Statement of the Case and 
Supplemental Statement of the Case, the RO determined that 
there had been no CUE in any prior rating decision.

Earlier effective date claim - under general regulatory 
provisions

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

The Board notes that during the pendency of this claim, the 
case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), where the 
United States Court of Appeals for Veterans Claims (Court) 
held that if a claimant wishes to obtain an effective date 
earlier than that assigned in an RO decision, the claimant 
must file a timely appeal as to that decision.  Otherwise, 
the decision becomes final and the only basis for challenging 
the effective date is a motion to revise the decision based 
on clear and unmistakable error.

In this case, the veteran did not file a timely Notice of 
Disagreement (NOD) to the rating decision establishing an 
effective date for bilateral hearing loss.  As indicated 
above, he submitted his disagreement regarding the effective 
date for his bilateral hearing loss in July 2005, more than 
one year after the February 2004 rating decision which 
established the effective date for service connection was 
issued.  An NOD must be submitted within one-year of the 
rating decision it challenges.  Thus, the veteran's July 2005 
NOD was not timely and the February 2004 is final.  See 
38 C.F.R. §§ 20.302, 1103 (2007).  Thus, pursuant to the 
Court's direction in Rudd, the claim for an earlier effective 
date under regulatory provisions must therefore be dismissed.  

As explained in Rudd, if a timely appeal was not filed as to 
an effective assigned by the RO, the only basis for 
challenging that date is based on CUE.  Thus, the Board will 
turn to the CUE aspect of the claim.

CUE

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid "as if the 
corrected decision had been made on the date of the reversed 
decision."  38 C.F.R. § 3.105(a).  CUE is a special type of 
error; it is an error that the claimant alleges was made in a 
prior rating decision that the claimant did not appeal within 
the one-year time limit for filing an appeal to the Board.  
38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  
It is not just any error but rather it is the sort of error 
that, had it not been made, would have manifestly changed the 
outcome of the rating decision so that the benefit sought 
would have been granted.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period. Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994). In order for a claimant to successfully 
establish a valid claim of CUE in a final RO rating decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error that, if true, would be CUE on its face, 
the claimant must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different but for the alleged error. Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).

In this case, the issue of whether an earlier effective date 
may granted on the basis of CUE in an earlier RO rating 
decision arose when the veteran's accredited representative 
clarified that the veteran wished to claim CUE.  However, at 
that time, the representative did not clarify the specific 
decision that was the subject of the CUE claim, and the RO 
construed the assertion as being in regard to the February 
2004 decision that assigned the effective date of August 
2003.
 
However, the veteran has since argued that he is entitled 
under the theory of CUE to an earlier effective date of 
February 2, 1946, the date when VA received his claim for 
service connection for excessive wax in bilateral ears.  
Thus, it appears that the veteran is, in fact, claiming CUE 
in the 1946 rating decision.

Preliminarily, the Board finds that the veteran did not 
appeal the February 1946 rating decision which denied his 
service connection claim, and the rating decision is 
therefore final.  See 38 C.F.R. § 20.1103 (2007).  

The essence of the veteran's claim is stated in the September 
7, 2006, VA Form 9: "I believe it is reasonable to consider 
that [the claim for excessive wax in bilateral ears is] a 
claim for hearing loss, something I've had ever since my WWII 
Army service."  

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit found 
that where a veteran files more than one claim with the RO at 
the same time, as the veteran has alleged occurred in this 
case, and the RO's decision acts (favorably or unfavorably) 
on one of the claims but fails to specifically address the 
other claim, the second claim is deemed denied, and the 
appeal period begins to run.  The proper remedy under such 
circumstances is to file a timely NOD as to the RO's failure 
to address that claim.  If a timely NOD is not filed, the 
only available recourse is CUE.  However, in order to find 
CUE, it must be determined that, not only did the RO fail to 
address a pending claim, but also that, but for that error, 
the benefit sought would have been granted.

In this case, there is nothing in the record which provides 
any persuasive reasoning as to why the RO should have 
construed his claim as being one for hearing loss, or as to 
why the result of the 1946 rating decision would have been 
any different if the veteran's claim were treated as a 
bilateral hearing loss claim, and the record does not 
demonstrate an error that is obviously CUE.  

In February 1946, the veteran submitted a claim seeking 
compensation for excessive wax in his ears.  His only 
argument for why the RO should have construed the claim as 
being one for hearing loss is that it would have been 
"reasonable" for them to do so.  There is nothing in the 
claim nor is there anything in any contemporary medical 
records which indicates that the veteran complained of or was 
treated for hearing loss or was seeking service connection 
for hearing loss as a basis for compensation in 1946.  The 
veteran appears to essentially be disagreeing with how the 
facts, including his own application at that time, were 
weighed or evaluated by the RO at the time.  He has not 
alleged an error of fact or law at the time of the 1946 
decision that compels the conclusion, to which reasonable 
minds could not differ, that the results would have been 
manifestly different but for failing to construe the claim as 
being one for hearing loss.

It is noted that in Simmons v. Principi, 17 Vet. App. 104, 
115 (2003), the Court held that where the basis for the 
Board's decision denying a claim of CUE in a rating decision 
is the veteran's failure to plead CUE with the specificity 
required by Fugo, 6 Vet. App. 40, the remedy is dismissal 
without prejudice, and not denial.   The veteran's arguments 
amount to no more than a dispute over how the rating board 
weighed the evidence in his claim at that time.  Inasmuch as 
Fugo held that a claim alleging improper weighing and 
evaluating of the evidence in a previous adjudication does 
not meet the restrictive definition of CUE, the Board will 
dismiss the veteran's claim.


ORDER

Entitlement to an effective date earlier than August 29, 
2003, for the award of service connection for bilateral 
hearing loss is dismissed with prejudice.

The claim of CUE in the February 1946 rating decision is 
dismissed without prejudice.



____________________________________________
MICHAEL S. LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


